DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
Response to Amendment
	Claims 1-19 are pending.
	Claims 1, 3, 4, 6, 11, 13, and 16 are amended.
	In view of the amendment, filed on 04/04/2022, the all the rejections are withdrawn from the previous office action, mailed on 08/18/2021.
	As a result of the amendment, filed on 04/04/2022, the following new grounds of rejections are necessitated.
New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 9, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 9, and 17 recites “a surface area large enough”. The term “large enough” is a relative term which renders the claim indefinite. The term “large enough” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 11 recite one or more computer readable storage media including instructions executed by one or more processors to automatically place one or more escape holes when printing a three-dimensional model by performing the steps of: identifying a hollow region of a three-dimensional model; determining a first location for a first escape hole based on the hollow region, an initial heuristic, and one or more escape hole constraints, wherein the first location is disposed on an inner shell of the hollow region; and based on a surface shape of the inner shell at the first location, automatically, generating the first escape hole to provide a channel from the interior of the hollow region to the exterior of the hollow region at the first location by calculating a surface normal to the inner shell at the first location, and generating, based on the surface normal, a three-dimensional tubular object that spans from the first location disposed on the inner shell to an outer shell of the hollow region.
The limitations of identifying a hollow region of a three-dimensional model; determining a first location for a first escape hole based on the hollow region, an initial heuristic, and one or more escape hole constraints, and generating the first escape hole to provide a channel from the interior of the hollow region to the exterior of the hollow region at the first location by calculating a surface normal to the inner shell at the first location, and generating, based on the surface normal, a three-dimensional tubular object that spans from the first location disposed on the inner shell to an outer shell of the hollow region. The modeling operations refer to a process that, under its broadest reasonable interpretation, covers performance of the claimed limitations in the mind but for the recitation of generic computer components (one or more processors, in claims 1 and 11; and one or more computer-readable storage media, in claim 1 or one or more memories storing computer-readable instructions, claim 11). That is, other than reciting “the one or more processors and memories”, nothing in the claim precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. These limitations can practically be performed in the human mind, and accordingly, the claim recites an “abstract idea”.
This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements (one or more processors, one or more memories storing computer-readable instructions) that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea using a computer. Further elements in the claim are also recited at a high level of generality and generally link the abstract idea to a generic additive manufacturing processing with a device which encompasses essentially any additive manufacturing device or 3D printer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements include one or more processors, one or more memories storing computer-readable instructions and a generic additive manufacturing processing capable of additively manufacturing the component. The recitation of one or more processors and memories or storage media configured to perform the limitations is the equivalent of merely adding the words “apply it” to the judicial exception (MPEP 2106.05(f)). Mere instructions to apply an exception cannot provide an inventive concept. The additional element of memory devices storing computer-readable instructions corresponds to storing and retrieving information in memory, which has been recognized as a well-understood, routine, and conventional function when claimed at a high level of generality (MPEP 2106.05(d)). The additional element of a generic additive manufacturing machine is widely prevalent or in common use. ASM Handbook, Volume 24, Additive Manufacturing Processes describes additive manufacturing as commercialized, a known tool for a wide range of production and tooling applications, and 3D printing is a household name.
In view of the evidence set out above, the examiner concludes that the elements in addition to the abstract idea do not amount to significantly more than the exception itself because the additional elements were widely prevalent or in common use in the relevant industry as of the filing date of Applicant’s invention. This is true when the elements are considered individually and when considered as a combination. The claim is not patent eligible.
New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 9, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hemani et al. (US 2015/0134095) in view of Fu et al. (US 2013/0074174).
	Hemani et al. (US ‘095) discloses a non-transient computer readable medium for storing computer instructions that, when executed by at least one processor causes the at least one processor to perform a method for automatically adding utility holes to printable 3D models comprising: accessing a digital representation of a 3D model; accessing parameters that define the geometry of a utility hole to be included with the 3D model; performing a heuristic evaluation of the digital representation of the 3D model to determine one of one or more possible placements of the utility hole to be included with the 3D model as a placement for the utility hole to be included with the 3D model; modifying the digital representation of the 3D model so as to include the utility hole at the placement; and providing a modified digital representation of the 3D model for printing, wherein performing the heuristic evaluation comprises finding a placement for the hole that minimizes disturbance of surface details of the 3D model. (see page 9, right column)
	Further, Hemani et al. (US ‘095) disclose an apparatus for automatically adding a utility hole to a printable 3-dimensional model, comprising: a computer having one or more processors and further comprising: a heuristic evaluation module for heuristically evaluating a digital representation of a 3D model to determine one of one or more possible placements of the utility hole to be included with the 3D model as a placement for a utility hole to be included with the 3D model; and a model modification module for modifying the digital representation of the 3D model so as to include the utility hole at the placement and providing a modified digital representation of the 3D model for printing. (see page 8, right column last paragraph; and page 9, left column)
	Therefore, as to claims 1 and 11, Hemani et al. (US ‘095) disclose a system including one or more computer readable storage media having instructions executed by one or more processors to automatically place one or more escape holes when printing a three-dimensional model by performing the steps of: identifying a region of a three-dimensional model; determining a first location for positioning a first escape hole based on the region of the three-dimensional model, an initial heuristic, and one or more escape hole constraints, wherein the first location of the three-dimensional model is disposed on a shell of the three-dimensional model; and based on a surface shape of the shell at the first location, automatically, generating the first escape hole to provide a channel within the region of the shell at the first location by calculating a surface normal to the shell at the first location (see paragraph [0038], [0046]), and generating, based on the surface normal, a three-dimensional tubular object that spans from the first location disposed on the shell region of the three-dimensional model.
However, Hemani et al. (US ‘095) is silent that the region of the three-dimensional model is in fact a hollow region of the three-dimensional model, as claimed in claims 1 and 11.
In the analogous art, Fu et al. (US ‘174) disclose manufacturing methods and systems for rapid production of hearing aid shells comprising an operations 200 to generate a three-dimensional digital model of a hearing-aid shell. (See paragraph [0050])
Fu et al. (US ‘174) further disclose block (210) illustrates an operation for generating a 3-D model of a hearing-aid shell surface from the scan data. Preferred operations 200 for generating a three-dimensional model of a hearing-aid shell with vent. (See paragraph [0051]) moreover, Fu et al. (US ‘174) disclose operations to process the surface triangulation into a three-dimensional model of a hearing-aid shell surface. A preferred operation to align the surface triangulation with a digital template of a hearing-aid shell, Block 216A. (See paragraph [0052]) The application of two constraints to the surface triangulation. These constraints may constitute slicing operations, as illustrated, or other detailing operations that may be defined by equations or in another manner in a text or other data file. (See paragraph [0053])

    PNG
    media_image1.png
    549
    419
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    286
    427
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    287
    421
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: arrow]

    PNG
    media_image4.png
    306
    591
    media_image4.png
    Greyscale


[AltContent: textbox (Inner shell of hollow region)][AltContent: textbox (One or more escape hole constraints)]Fu et al. (US ‘174) disclose the receiver hole is a short tunnel that passes through the volume of the shell right next to the end of the vent. Similar to the vent, we construct the hole by removing a circular tube defined by its axis and radius. Because the hole is short, we can restrict ourselves to cylindrical tubes, which are completely specified by the line axis and the radius. The cylindrical tube is specified by the software user, who selects the radius and defines the axis by giving its terminal point and direction. (See paragraph [0140])
[AltContent: textbox (A hollow region of a three-dimensional model)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Escape holes)]
    PNG
    media_image5.png
    355
    398
    media_image5.png
    Greyscale



[AltContent: textbox (A channel from the interior of the hollow region to the exterior of the hollow region at the 1st location.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Calculating a surface normal to the inner shell at the 1st location and generating a three-dimensional tubular object that spans from the 1st location disposed on the inner shell to an outer shell of the hollow region.)][AltContent: arrow]
    PNG
    media_image6.png
    138
    417
    media_image6.png
    Greyscale




	Therefore, as to claims 1 and 11, Fu et al. (US ‘174) disclose one or more computer-readable storage media to automatically place one or more receiver hole, as escape holes, when printing a three-dimensional model by performing the steps of: identifying a hollow region of a three-dimensional model; determining a first location for a first receiver hole, as escape hole, based on the hollow region and one or more receiver hole, as escape hole constraints, wherein the first location is disposed on an inner shell of the hollow region; and generating the first receiver hole, escape hole, to provide a channel from the interior of the hollow region to the exterior of the hollow region at the first location by calculating a surface normal to the inner shell at the first location, and generating, based on the surface normal, a three-dimensional tubular object that spans from the first location disposed on the inner shell to an outer shell of the hollow region.
It would have been obvious for one of ordinary skill in the art to further enhance the identifying and determining steps, as disclosed by Hemani et al. (US ‘095), to be capable of identify and determining a hollow region of a three-dimensional model so to generate a channel from the interior of the hollow region to the exterior of the hollow region based on a surface shape of the inner shell, as suggested by Fu et al. (US ‘174) in order to improve the formation of the three-dimensional model so that an interior of the three-dimensional model has an accessibility from the outside still maintain (i) the surface details of the 3D model, (ii) the aesthetics of the 3D model, and (iii) the structural stability of the 3D model.
Moreover, it would have been obvious to one of ordinary skill in the art, based on the disclosure of Hemani et al. (US ‘095), to further consider determining the location for a first escape hole based on escape hole constraints such as the material guidelines for flowability of unprinted material as taught by Fu et al. (US ‘174) for the purpose of ensuring that the entirety of the unprinted material is able to drain from the hollow region (i.e. how large the hole needs to be and accordingly where it can be placed on the surface of the model), where differing properties of raw, unprinted material are widely understood in the art when considering removal from a printed product. One of ordinary skill in the art would have found it obvious to incorporate Fu et al. (US ‘174) to provide the predictable result that location determination of the shape hole would be made in substantially the same manner by considering one or more drain hole constraints in the determination.
As to claim 9, Hemani et al. (US ‘095) disclose the one or more escape hole constraints includes a predetermined number of escape holes per hollow region, and identifying the hollow region comprises identifying a smallest portion of the three-dimensional model having a surface area to include the predetermined number of escape holes per hollow region. It should be noted that the scope of “large enough” is not ascertainable as indicated in above 35 U.S.C. 112(b) rejection.
As to claim 19, Hemani et al. (US ‘095) discloses the three-dimensional model that includes the first escape hole is printed on a three-dimensional printer.

Claims 2 – 4, 10, and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hemani et al. (US ‘095) in view of Fu et al. (US ‘174); and further in view of Shapeways (“How to Prepare your Render/Animation Model for 3D Printing,” Wayback Machine generated NPL, 2014, hereby referred to as “Shapeways 2014”).
Claims 2 and 12: Hemani et al. (US ‘095) in view of Fu et al. (US ‘174), as above regarding claims 1 and 11, respectively, teaches the invention as claimed where a computer implemented method identifies and places an escape hole in a three-dimensional printing model but does not explicitly teach generating a second escape hole at a second location as recited in claim 2.
However, Shapeways 2014, considered analogous art in the field of computer-implemented methods of creating three-dimensionally printed objects, teaches a comparable method where escape holes are included in the design to prevent uneven dying in a subsequent process caused by excess raw powder leaking from inside the model (middle, pg. 6). Shapeways 2014 further teaches utilizing two escape holes to have the same drain ability as one larger escape hole and where the escape holes should be sized based on the amount of support material (i.e. a subsequent heuristic) and the material being printed (i.e. the one of more escape hole constraints). 
It would be obvious to one of ordinary skill in the art to utilize either one or two escape holes, as demonstrated by Shapeways 2014, based on the design of the printed object and desired size of the hole, the material being printed, and the amount of material to be poured out of the escape holes. It would have been further obvious to one having ordinary skill in the art at the time the invention was made to duplicate the first escape hole to a second since it has been held that a mere duplication of working parts of a device involves only routine skill in the art where the function of the apparatus yields a predictable result when a part is duplicated. In this case, as evidenced by Shapeways 2014, one of ordinary skill in the art at the time of invention would find it readily apparent that utilizing two escape holes instead of one would allow for the creation of smaller escape holes with the same ability to drain the internal material.
Claims 3 and 13: Shapeways further teaches where the hollow region is represented by a three-dimensional mesh (The easiest approach is to make this cube hollow is to extrude the outer surface and create a scaled-down version on the inside of the object, pg. 1), and generating the first escape hole further comprises:
performing a Boolean subtraction operation (where the mesh where the square hole is generated is now removed from the previous mesh, i.e. by subtraction of each of the mesh Boolean points) that perforates the three-dimensional mesh with the first escape hole. 

Claims 4 and 14: Fu et al. (US ‘174) further teaches wherein generating the first escape hole further comprises: determining, based on the surface normal, a point on an outer shell of the hollow region where a ray intersects the outer shell, wherein a three-dimensional rectangular object that spans from the first location disposed on the inner shell to the point on the outer shell and is aligned with an axis corresponding to the surface normal.

Claim 10: Fu et al. (US ‘174) teaches wherein the one or more escape hole constraints include a predetermined number of escape holes per hollow and a predetermined radius for each escape hole.
Shapeways 2014 teaches a comparable method where escape holes are included in the design to prevent uneven dying in a subsequent process caused by excess raw powder leaking from inside the model (middle, pg. 6). Shapeways 2014 considers using a second hole if needed to drain material based on the material being printed (middle, pg. 6) and therefore discloses the number of drain holes in the hollow region as an escape hole constraint.
It would have been obvious to one of ordinary skill in the art to further consider the predetermined number of escape holes per printed region as one of the one or more escape hole constraints, as demonstrated by Shapeways 2014, based on the design of the printed object and desired size of the hole, the material being printed, and the amount of material to be poured out of the escape holes. In this case, as evidenced by Shapeways 2014, one of ordinary skill in the art at the time of invention would find it readily apparent that utilizing two escape holes instead of one would allow for the creation of smaller escape holes with the same ability to drain the internal material and been motivated to consider such a constraint when determining the location of the first escape hole.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hemani et al. (US ‘095) in view of Fu et al. (US ‘174); Shapeways (“How to Prepare your Render/Animation Model for 3D Printing,” Wayback Machine generated NPL, 2014, hereby referred to as “Shapeways 2014”); and further in view of 3D Printing Blog (“7 Essential Tricks to Prepare Your 3D Model for 3D Printing,” Tutorial posting NPL, 2014).
Fu et al. (US ‘174), as above regarding claims 4 and 14, respectively, teaches an obvious variant of the method as claimed where the rectangular object representing the escape hole could be obvious reshaped as a tubular object. However, Shapeways does not teach where the tubular object is a truncated cone that varies in diameter between a first radius at the inner shell to a second radius at the outer shell, wherein the second radius is less than the first radius.
However, 3D Printing Blog, considered analogous art in the field of computer-implemented methods for creating three-dimensional printed object models, teaches a comparable model having an escape hole with a varying diameter (pg. 3: fig. 1 “Hollow Model of a Cube Made on Blender”). That is to say, 3D Printing Blog teaches where a tapering shape can be used to create an escape hole to a hollow three-dimensional object, thus demonstrating that the tapering shape is not a significant factor on the function of the drain hole.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to change the shape to a truncated cone that varies in diameter since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. 
Claims 6 – 8 and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hemani et al. (US ‘095) in view of Fu et al. (US ‘174); Shapeways (“How to Prepare your Render/Animation Model for 3D Printing,” Wayback Machine generated NPL, 2014, hereby referred to as “Shapeways 2014”); and further in view of Shapeways (“How to Create Escape Holes for 3D Printing,” YouTube video NPL, 2014, hereby referred to as “Shapeways: YouTube”).
Claims 6 and 16: Hemani et al. (US ‘095), as above regarding claims 4 and 14, respectively, teaches the invention as claimed but does not explicitly teaches how the first escape hole is generated. 
However, Shapeways: YouTube, considered analogous art in the field of computer-implemented methods for creating three-dimensional printed objects, teaches a comparable method where the hole geometry is generated by identifying an infinite cylinder centered along the axis of the three-dimensional object (1:30 – 2:00); selecting points, where the neighboring points are connected to the tubular object (the points are on the normals of the outer surface points) and lie within the cylinder; and extending the three dimensional tubular object to include the neighboring points (2:00 – 2:45, clip as annotated below)

    PNG
    media_image7.png
    625
    1084
    media_image7.png
    Greyscale

Shapeways: YouTube further teaches where this method of identifying the hole geometry is advantageous for correctly mimicking the interior of the object to reduce printing and material costs (1:49). One of ordinary skill in the art would have found it obvious to utilize the same method in the primary teaching for identifying the first escape hole.
Claims 7 and 17: Hemani et al. (US ‘095), as above regarding claims 1 and 11, respectively, teaches the invention as claimed but does not explicitly teach the recited limitation of where identifying the hollow region comprises identifying a shortest portion of the three-dimensional model that includes a lowest vertical point in the three-dimensional model and has a surface area to accommodate a desired number of escape holes. It should be noted that the scope of “large enough” is not ascertainable as indicated in above 35 U.S.C. 112(b) rejection.
However, Shapeways: YouTube teaches identifying a portion of the three-dimensional model that includes a lowest vertical point (the bottom of the cat model) and has a surface area large enough (the flat, large part on which the cat sits) to accommodate a desired number of escape holes (in the teaching, one large escape hole comprises the entirety of the bottom) (1:30 – 2:30). Shapeways: YouTube further teaches where the escape holes and corresponding hollow region depend on the design of the model itself and the intended number of escape holes (0:44 – 1:06). It would be obvious to one of ordinary skill in the art to utilize the teaching of Shapeways: YouTube in more complex object designs such that the escape holes and hollow interior can be placed in such a way that there is minimal impact on the design and the integrity of the final object.
Claims 8 and 18: Hemani et al. (US ‘095), as above regarding claims 1 and 11, respectively, teaches the invention as claimed but does not explicitly teach the recited limitation of where determining the first location comprises identifying the center of the bottom-most inner shell of the hollow region.
However, Shapeways: YouTube teaches identifying where the location of the first escape hole of the object (cat) is the center of the bottom-most inner shell of the hollow region (the flat, large part on which the cat sits) (1:30 – 2:30). Shapeways: YouTube further teaches where the escape holes and corresponding hollow region depend on the design of the model itself and the intended number of escape holes (0:44 – 1:06). It would be obvious to one of ordinary skill in the art to utilize the teaching of Shapeways: YouTube in more complex object designs such that the escape holes and hollow interior can be placed in such a way that there is minimal impact on the design and the integrity of the final object.


Claims 1, 11, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2016/0059489) in view of Fu et al. (US 2013/0074174) and further in view of Hemani et al. (US ‘095).
Wang (US ‘489) teaches a system configured to automatically place one or more escape holes when printing a three-dimensional model, the system comprising:
one or more computer-readable storage media having one of more memories ([0004]) including instructions ([0016] – [0019]) which, when executed by one or more processors coupled to the one or more memories([0041]), cause the one or more processors to automatically place one or more escape holes when printing a three-dimensional model ([0012] – [0013], [0046], [0050]) by performing the steps of: 
identifying a hollow region  of a three-dimensional model (hollow space inside a closed volume of the 3D model, [0084]); 
determining a first location for a first escape hole based on the hollow region (such that the drain hole couples to the hollow space), an initial heuristic (i.e. where on the external surface the drain hole is placed), wherein the first location is disposed on an inner shell of the hollow region; and 
generating the first escape hole to provide a channel from the interior of the hollow region to the exterior of the hollow region at the first location ([0080], [0084], [0085] – [0088]); 
where the three-dimensional model that includes the first escape hole is printed on a three-dimensional printer ([0001]) (Claim 19).
Though teaching the concept of using one of more computer-readable storage media which include instructions to create a drain hole, where the drain hole couples to the hollow space (i.e. is based on the hollow region) and an initial heuristic (i.e. where on the external surface of the model the drain hole is placed), Wang does not explicitly consider forming the drain hole based on one or more escape hole constraints and generating the first escape hole to provide a channel is based on a surface shape of the inner shell at the first location, automatically, as instantly recited in claims 1 and 11.
In the analogous art, Fu et al. (US ‘174) disclose manufacturing methods and systems for rapid production of hearing aid shells comprising an operations 200 to generate a three-dimensional digital model of a hearing-aid shell. (See paragraph [0050])
Fu et al. (US ‘174) further disclose block (210) illustrates an operation for generating a 3-D model of a hearing-aid shell surface from the scan data. Preferred operations 200 for generating a three-dimensional model of a hearing-aid shell with vent. (See paragraph [0051]) moreover, Fu et al. (US ‘174) disclose operations to process the surface triangulation into a three-dimensional model of a hearing-aid shell surface. A preferred operation to align the surface triangulation with a digital template of a hearing-aid shell, Block 216A. (See paragraph [0052]) The application of two constraints to the surface triangulation. These constraints may constitute slicing operations, as illustrated, or other detailing operations that may be defined by equations or in another manner in a text or other data file. (See paragraph [0053])

    PNG
    media_image1.png
    549
    419
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    286
    427
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    287
    421
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: arrow]

    PNG
    media_image4.png
    306
    591
    media_image4.png
    Greyscale


[AltContent: textbox (Inner shell of hollow region)][AltContent: textbox (One or more escape hole constraints)]Fu et al. (US ‘174) disclose the receiver hole is a short tunnel that passes through the volume of the shell right next to the end of the vent. Similar to the vent, we construct the hole by removing a circular tube defined by its axis and radius. Because the hole is short, we can restrict ourselves to cylindrical tubes, which are completely specified by the line axis and the radius. The cylindrical tube is specified by the software user, who selects the radius and defines the axis by giving its terminal point and direction. (See paragraph [0140])
[AltContent: textbox (A hollow region of a three-dimensional model)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Escape holes)]
    PNG
    media_image5.png
    355
    398
    media_image5.png
    Greyscale



[AltContent: textbox (A channel from the interior of the hollow region to the exterior of the hollow region at the 1st location.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Calculating a surface normal to the inner shell at the 1st location and generating a three-dimensional tubular object that spans from the 1st location disposed on the inner shell to an outer shell of the hollow region.)][AltContent: arrow]
    PNG
    media_image6.png
    138
    417
    media_image6.png
    Greyscale




	Therefore, as to claims 1 and 11, Fu et al. (US ‘174) disclose one or more computer-readable storage media to automatically place one or more receiver hole, as escape holes, when printing a three-dimensional model by performing the steps of: identifying a hollow region of a three-dimensional model; determining a first location for a first receiver hole, as escape hole, based on the hollow region and one or more receiver hole, as escape hole constraints, wherein the first location is disposed on an inner shell of the hollow region; and generating the first receiver hole, escape hole, to provide a channel from the interior of the hollow region to the exterior of the hollow region at the first location by calculating a surface normal to the inner shell at the first location, and generating, based on the surface normal, a three-dimensional tubular object that spans from the first location disposed on the inner shell to an outer shell of the hollow region.
	In another analogous art, Hemani et al. (US ‘095) discloses a non-transient computer readable medium for storing computer instructions that, when executed by at least one processor causes the at least one processor to perform a method for automatically adding utility holes to printable 3D models comprising: accessing a digital representation of a 3D model; accessing parameters that define the geometry of a utility hole to be included with the 3D model; performing a heuristic evaluation of the digital representation of the 3D model to determine one of one or more possible placements of the utility hole to be included with the 3D model as a placement for the utility hole to be included with the 3D model; modifying the digital representation of the 3D model so as to include the utility hole at the placement; and providing a modified digital representation of the 3D model for printing, wherein performing the heuristic evaluation comprises finding a placement for the hole that minimizes disturbance of surface details of the 3D model. (see page 9, right column)
	Therefore, as to claims 1 and 11, Hemani et al. (US ‘095) disclose a system including one or more computer readable storage media having instructions executed by one or more processors to automatically place one or more escape holes when printing a three-dimensional model by performing the steps of: generating the first escape hole to provide a channel within the region of the shell at the first location by calculating a surface normal to the shell at the first location, based on a surface shape of the shell at the first location, automatically (see paragraph [0038], [0046])
As to claim 9, Hemani et al. (US ‘095) disclose the one or more escape hole constraints includes a predetermined number of escape holes per hollow region, and identifying the hollow region comprises identifying a smallest portion of the three-dimensional model having a surface area to include the predetermined number of escape holes per hollow region. It should be noted that the scope of “large enough” is not ascertainable as indicated in above 35 U.S.C. 112(b) rejection.
As to claim 19, Hemani et al. (US ‘095) discloses the three-dimensional model that includes the first escape hole is printed on a three-dimensional printer.
It would have been obvious to one of ordinary skill in the art, based on the disclosure of Wang (US ‘489), to further consider determining the location for a first escape hole based on escape hole constraints such as the material guidelines for flowability of unprinted material as taught by Fu et al. (US ‘174) for the purpose of ensuring that the entirety of the unprinted material is able to drain from the hollow region (i.e. how large the hole needs to be and accordingly where it can be placed on the surface of the model), where differing properties of raw, unprinted material are widely understood in the art when considering removal from a printed product. One of ordinary skill in the art would have found it obvious to incorporate Fu et al. (US ‘174) to provide the predictable result that location determination of the shape hole would be made in substantially the same manner by considering one or more drain hole constraints in the determination.
It would have been obvious for one of ordinary skill in the art to further enhance the escape hole generating step, as disclosed by Wang (US ‘489) in view of Fu et al. (US ‘174), to be based on a surface shape of the inner shell at the first location by calculating a surface normal to the inner shell at the first location in order to improve the formation of the three-dimensional model so that an interior of the three-dimensional model has an accessibility from the outside still maintain (i) the surface details of the 3D model, (ii) the aesthetics of the 3D model, and (iii) the structural stability of the 3D model, as suggested by Hemani et al. (US ‘095).
Claims 2 – 4, 10, and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2016/0059489) in view of Fu et al. (US ‘174) and Hemani et al. (US ‘095); and further in view of Shapeways (“How to Prepare your Render/Animation Model for 3D Printing,” Wayback Machine generated NPL, 2014, hereby referred to as “Shapeways 2014”).
Claims 2 and 12: Wang (US ‘489) in view of Fu et al. (US ‘174) and Hemani et al. (US ‘095), as above regarding claims 1 and 10, respectively, teaches the invention as claimed where a computer implemented method identifies and places an escape hole in a three-dimensional printing model but does not explicitly teach generating a second escape hole at a second location as recited in claims 2 and 12.
However Shapeways 2014, considered analogous art in the field of computer-implemented methods of creating three-dimensionally printed objects, teaches a comparable method where escape holes are included in the design to prevent uneven dying in a subsequent process caused by excess raw powder leaking from inside the model (middle, pg. 6). Shapeways 2014 further teaches utilizing two escape holes to have the same drain ability as one larger escape hole and where the escape holes should be sized based on the amount of support material (i.e. a subsequent heuristic) and the material being printed (i.e. the one of more escape hole constraints). 
It would be obvious to one of ordinary skill in the art to utilize either one or two escape holes, as demonstrated by Shapeways 2014, based on the design of the printed object and desired size of the hole, the material being printed, and the amount of material to be poured out of the escape holes. It would have been further obvious to one having ordinary skill in the art at the time the invention was made to duplicate the first escape hole to a second since it has been held that a mere duplication of working parts of a device involves only routine skill in the art where the function of the apparatus yields a predictable result when a part is duplicated. In this case, as evidenced by Shapeways 2014, one of ordinary skill in the art at the time of invention would find it readily apparent that utilizing two escape holes instead of one would allow for the creation of smaller escape holes with the same ability to drain the internal material.

Claims 3 and 13: Shapeways further teaches where the hollow region is represented by a three-dimensional mesh (The easiest approach is to make this cube hollow is to extrude the outer surface and create a scaled-down version on the inside of the object, pg. 1), and generating the first escape hole further comprises:
performing a Boolean subtraction operation (where the mesh where the square hole is generated is now removed from the previous mesh, i.e. by subtraction of each of the mesh Boolean points) that perforates the three-dimensional mesh with the first escape hole. 

Claims 4 and 14: Fu et al. (US ‘174) further teaches wherein generating the first escape hole further comprises: determining, based on the surface normal, a point on an outer shell of the hollow region where a ray intersects the outer shell, wherein a three-dimensional rectangular object that spans from the first location disposed on the inner shell to the point on the outer shell and is aligned with an axis corresponding to the surface normal.

Claim 10: Fu et al. (US ‘174) teaches wherein the one or more escape hole constraints include a predetermined number of escape holes per hollow and a predetermined radius for each escape hole.
Shapeways 2014 teaches a comparable method where escape holes are included in the design to prevent uneven dying in a subsequent process caused by excess raw powder leaking from inside the model (middle, pg. 6). Shapeways 2014 considers using a second hole if needed to drain material based on the material being printed (middle, pg. 6) and therefore discloses the number of drain holes in the hollow region as an escape hole constraint.
It would be obvious to one of ordinary skill in the art to further consider the predetermined number of escape holes per printed region as one of the one or more escape hole constraints, as demonstrated by Shapeways 2014, based on the design of the printed object and desired size of the hole, the material being printed, and the amount of material to be poured out of the escape holes. In this case, as evidenced by Shapeways 2014, one of ordinary skill in the art at the time of invention would find it readily apparent that utilizing two escape holes instead of one would allow for the creation of smaller escape holes with the same ability to drain the internal material and been motivated to consider such a constraint when determining the location of the first escape hole.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2016/0059489) in view of Fu et al. (US ‘174) and Hemani et al. (US ‘095); Shapeways (“How to Prepare your Render/Animation Model for 3D Printing,” Wayback Machine generated NPL, 2014, hereby referred to as “Shapeways 2014”); and further in view of 3D Printing Blog (“7 Essential Tricks to Prepare Your 3D Model for 3D Printing,” Tutorial posting NPL, 2014).

Fu et al. (US ‘174), as above regarding claims 4 and 14, respectively, teaches an obvious variant of the method as claimed where the rectangular object representing the escape hole could be obvious reshaped as a tubular object. However, Shapeways does not teach where the tubular object is a truncated cone that varies in diameter between a first radius at the inner shell to a second radius at the outer shell, wherein the second radius is less than the first radius.
However, 3D Printing Blog, considered analogous art in the field of computer-implemented methods for creating three-dimensional printed object models, teaches a comparable model having an escape hole with a varying diameter (pg. 3: fig. 1 “Hollow Model of a Cube Made on Blender”). That is to say, 3D Printing Blog teaches where a tapering shape can be used to create an escape hole to a hollow three-dimensional object, thus demonstrating that the tapering shape is not a significant factor on the function of the drain hole.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to change the shape to a truncated cone that varies in diameter since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. 
Claims 6 – 8 and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2016/0059489) in view of Fu et al. (US ‘174) and Hemani et al. (US ‘095); Shapeways (“How to Prepare your Render/Animation Model for 3D Printing,” Wayback Machine generated NPL, 2014, hereby referred to as “Shapeways 2014”); and further in view of Shapeways (“How to Create Escape Holes for 3D Printing,” YouTube video NPL, 2014, hereby referred to as “Shapeways: YouTube”).
Claims 6 and 16: Wang, as above regarding claims 4 and 14, respectively, teaches the invention as claimed but does not explicitly teaches how the hole geometry is generated. 
However, Shapeways: YouTube, considered analogous art in the field of computer-implemented methods for creating three-dimensional printed objects, teaches a comparable method where the hole geometry is generated by identifying an infinite cylinder centered along the axis of the three-dimensional object (1:30 – 2:00); selecting points, where the neighboring points are connected to the tubular object (the points are on the normals of the outer surface points) and lie within the cylinder; and extending the three dimensional tubular object to include the neighboring points (2:00 – 2:45, clip as annotated below)

    PNG
    media_image7.png
    625
    1084
    media_image7.png
    Greyscale

Shapeways: YouTube further teaches where this method of identifying the hole geometry is advantageous for correctly mimicking the interior of the object to reduce printing and material costs (1:49). One of ordinary skill in the art would have found it obvious to utilize the same method in the primary teaching for identifying the first escape hole.

Claims 7 and 17: Wang, as above regarding claims 1 and 10, respectively, teaches the invention as claimed but does not explicitly teach the recited limitation of where identifying the hollow region comprises identifying a shortest portion of the three-dimensional model that includes a lowest vertical point in the three-dimensional model and has a surface area large enough to accommodate a desired number of escape holes.
However, Shapeways: YouTube teaches identifying a portion of the three-dimensional model that includes a lowest vertical point (the bottom of the cat model) and has a surface area large enough (the flat, large part on which the cat sits) to accommodate a desired number of escape holes (in the teaching, one large escape hole comprises the entirety of the bottom) (1:30 – 2:30). Shapeways: YouTube further teaches where the escape holes and corresponding hollow region depend on the design of the model itself and the intended number of escape holes (0:44 – 1:06). It would be obvious to one of ordinary skill in the art to utilize the teaching of Shapeways: YouTube in more complex object designs such that the escape holes and hollow interior can be placed in such a way that there is minimal impact on the design and the integrity of the final object.

Claims 8 and 18: Wang, as above regarding claims 1 and 10, respectively, teaches the invention as claimed but does not explicitly teach the recited limitation of where determining the first location comprises identifying the center of the bottom-most inner shell of the hollow region.
However, Shapeways: YouTube teaches identifying where the location of the first escape hole of the object (cat) is the center of the bottom-most inner shell of the hollow region (the flat, large part on which the cat sits) (1:30 – 2:30). Shapeways: YouTube further teaches where the escape holes and corresponding hollow region depend on the design of the model itself and the intended number of escape holes (0:44 – 1:06). It would be obvious to one of ordinary skill in the art to utilize the teaching of Shapeways: YouTube in more complex object designs such that the escape holes and hollow interior can be placed in such a way that there is minimal impact on the design and the integrity of the final object.
Response to Arguments
Applicant’s arguments, filed on 04/04/2022, with respect to previous rejections of claims 1-19 have been considered but are moot in view of the above new grounds of rejections. The arguments are mainly directed to the newly added limitations to amended claims 1 and 11 and that the previously cited references do not cover the added limitations. However, in the above new grounds of rejections, a new prior art of Hemani et al. (US ‘095) is introduced to appropriately address the newly added claimed subject matter.
Finally, examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schmidt et al. (US 2015/0154321) disclose a computer-readable storage medium including instructions that, when executed by a processing unit, cause the processing unit to optimize the orientation of a three-dimensional model for three-dimensional printing by performing the steps of: slicing the three-dimensional model to produce multiple two-dimensional cross-sections; grouping at least two of the two-dimensional cross-sections into a first virtual cross-section based on connectivity characteristics of the three-dimensional model; computing a first structural stress associated with the first virtual cross-section based on bending moment equilibrium; applying a weakness heuristic to the first structural stress to determine a weakness metric for the first virtual cross-section; and based on the weakness heuristic and an orientation of the first virtual cross-section, selecting a printing orientation for the three-dimensional model. (see page 8, right column, claim 10).
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754
07/30/2022